Citation Nr: 0601744	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. A. Skow, Counsel




INTRODUCTION

The appellant had active service from December 1948 to 
December 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, VA Regional Office (RO).  The issue of 
entitlement to service connection for heart disease is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

A review of the evidence of record shows that the appellant 
served on active duty for 20 years and earned the National 
Defense Service Medal (1 Oak Leaf Cluster).    In August 
2001, he filed a claim for service connection for heart 
disease.  Service medical records are negative for heart 
disease.  The available private medical evidence of record 
shows the presence of a heart problems beginning in 1980.  In 
1981, the appellant had a myocardial infarction.  The medical 
notes reflect that atherosclerotic risk factors included 
smoking up to 4 packs of cigarettes a day for 40 years 
(discontinued abruptly in 1980), labile hypertension, and 
hypercholesterolemia.  In support of his claim, the appellant 
further submitted numerous pages of text from medical 
journals, which address the risk factors for arteriosclerotic 
heart disease, and a medical opinion from his private 
physician dated March 2002 , E.S., M.D.  The physician stated 
as follows:

[The appellant] suffers from severe coronary artery 
disease, having had myocardial infarctions, 
arrhythmias including atrial fibrillation, and 
chronic obstructive lung disease.  These diseases 
are a long progression throughout anyone's 
lifetime.  Factors that increase the process of 
hardening of the arteries in the heart include 
excessive emotional and physical stresses and 
cigarette smoking.  I understand that during his 
army career, he was in the infantry and it was 
quite an emotionally and physically demanding job, 
and that cigarette smoking was actually encouraged.  
Thus, I feel his coronary artery disease and 
chronic lung disease started during his military 
career.
The appellant stated in a June 2003 that he believed that the 
stresses of his military job over the course of 20 years 
"led to my having a serious heart condition."  He further 
indicated that he never intended to suggest that smoking was 
the "sole cause for my heart condition" but rather that 
this was an additional factor for consideration.

The law provides that service connection may be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 CFR § 3.303(d) 
(2005).  Furthermore, service connection may be granted for a 
disability which is proximately due to or the result of 
service-connected disease or injury.  See 38 CFR § 3.303(d) 
(2005).  However, service connection for disability on the 
basis that it resulted from disease or injury attributable to 
the use of tobacco products during a veteran's active service 
is prohibited by law.  See 38 U.S.C.A § 1103(a) (West 2002); 
see also 38 C.F.R. § 3.300(b) (2005).  By its terms, 38 
U.S.C. § 1103(a) is applicable only to claims filed after 
June 9, 1998.  Because the appellant's claim was received 
after that date, the statute prohibits service connection 
based on nicotine dependence acquired in service. 

After reviewing the above evidence, and with consideration of 
the applicable law, the Board finds that remand for a VA 
examination and medical opinion is necessary to resolve 
whether the "emotional and physical stresses" reported by 
the appellant as existing in service are  the proximate cause 
of his heart disease shown more than 10 years after service 
discharge.   We note that the Veterans Claims Assistance Act 
of 2000 (VCAA)  significantly change the law with respect to 
the VA's duty to assist claimants.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In the case 
of a claim for disability compensation, VA assistance must 
include obtaining a medical opinion when necessary to make a 
decision on the claim.  In this case, the Board notes that 
the private medical opinion of record is insufficient for 
informed adjudication of this case.  The private medical 
opinion does not identify the alleged in-service "emotional 
and physical stresses," it does not address the affect, if 
any, of the lengthy period of time between the appellant's 
discharge from service and the initial diagnosis of heart 
disease, and it does not address any other cardiac risk 
factors (as noted in the medical text provided by the 
appellant).   

Accordingly, this case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a VA cardiovascular examination to 
ascertain the etiology of the appellant's 
heart disorder and, specifically, whether 
or not emotional and physical stresses in 
service are the proximate cause of heart 
disease, initially diagnosed post-
service.  The examiner should attempt to 
identify the specific emotional and 
physical stresses that the appellant 
believes caused his heart problems, and 
provide an opinion addressing the medical 
relationship, if any, between these 
specific stresses and heart disease.  The 
examiner is informed that the veteran 
received a combat infantryman's badge, 
Silver Star and a purple heart.  If the 
veteran reported that his stress occurred 
during combat, such shall be accepted as 
true.  38 U.S.C.A. § 1154(b).  
Additionally, the examiner should 
identify all cardiac risk factors 
presented by the appellant, to include 
hypertension, obesity, smoking, etc..  A 
complete rationale for all opinions and 
conclusions is required and should be 
based on a review of the claims folder, 
the appellant's medical history, the 
current examination findings, and sound 
medical principles. 

2.  The appellant is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158 and 3.655 (2005).


If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedures.  The purpose of this REMAND is to 
obtain clarifying medical information. By this REMAND the 
Board intimates no opinion as to the ultimate disposition of 
the appeal. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


